Case 21-00642-hb             Doc 25       Filed 06/14/21 Entered 06/14/21 14:33:01                       Desc Main
                                          Document      Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

    IN RE:
                                                                      C/A No. 21-00642-HB

    Dora M. Williams,                                                         Chapter 13

                                          Debtor(s).      ORDER DENYING CONFIRMATION

         THIS MATTER is before the Court to consider confirmation of Debtor Dora M.

Williams’ Chapter 13 plan and the objection of Creditor US Bank Trust National Association.1

         Debtor executed a note secured only by a mortgage on her principal residence, which

requires fixed monthly installment payments over a period that extends beyond the duration of this

bankruptcy case. Debtor defaulted on payments, Creditor accelerated the note and initiated a

foreclosure. Debtor then filed this Chapter 13 case and plan.

         Pursuant to § 1322(b)(2), a Chapter 13 plan may modify the rights of creditors who hold a

claim against the estate, except “a claim secured only by a security interest in real property that is

the debtor’s principal residence[.]” Despite this anti-modification provision, for such a claim the

plan may “provide for the curing or waiving of any default,” and “the curing of any default within

a reasonable time and maintenance of payments while the case is pending on any unsecured claim

or secured claim on which the last payment is due after the date on which the final payment under

the plan is due[.]” 11 U.S.C. § 1322(b)(3) & (5). Further, § 1322(c)(2) provides:

         in a case in which the last payment on the original payment schedule for a claim
         secured only by a security interest in real property that is the debtor’s principal
         residence is due before the date on which the final payment under the plan is due,
         the plan may provide for the payment of the claim as modified pursuant to section
         1325(a)(5) of this title.



1
  ECF No. 14, filed Mar. 24, 2021. An Amended Objection was filed by U.S. Bank Trust National Association, not
in its individual capacity but solely as collateral trust trustee of First Key Master Funding 2021-A Collateral Trust to
correct Creditor’s name. (ECF No. 19, filed Jun. 9, 2021).
Case 21-00642-hb             Doc 25       Filed 06/14/21 Entered 06/14/21 14:33:01                       Desc Main
                                          Document      Page 2 of 3



Section 1325(a)(5) allows modification of secured claims.

         Debtor’s proposed plan values Creditor’s claim pursuant to 11 U.S.C. § 506 and bifurcates

it into a secured and unsecured claim. Debtor argues she can modify Creditor’s claim secured only

by her residence because Creditor accelerated the debt in the foreclosure proceeding so “the last

payment on the original payment schedule . . . is due before the date on which the final payment

under the plan is due.” The Court reviewed In re Brown, 428 B.R. 672 (Bankr. D.S.C. 2010), cited

by Debtor’s counsel, and finds no support there.2 Brown involved a reverse mortgage where there

was no payment schedule, but rather the debt would accelerate and become immediately due upon

the death of the borrower. Id. at 674. Because the borrower died, the debt was due in full prior to

the bankruptcy filing and the debtor was allowed to modify the creditor’s claim under § 1322(c)(2).

Id. at 675. The Brown Court noted that the acceleration event (death) obviously could not be cured

through the bankruptcy. Id. at 677; see also In re Trapp, 260 B.R. 267, 271 (Bankr. D.S.C. 2001)

(explaining that the power to cure a default in a plan relates to the ability to “de-accelerate” by

taking care of or curing a triggering event and, thus, nullifying the consequences (citing In re

Taddeo, 685 F.2d 24 (2d Cir. 1982))). Unlike Brown, the underlying loan documents here include

a payment schedule, the last payment is not due before the date on which the final payment under

the plan is due, and the default that led to acceleration can be cured. See Trapp, 260 B.R. at 272



2
  At the hearing, Debtor’s counsel also cited In re Nepil, 206 B.R. 72 (Bankr. D.N.J. 1997) and In re Winogora, 209
B.R. 632 (Bankr. D.N.J. 1997), but did not discuss the fact that those cases have since been disagreed with and rejected
by many. See In re Goione, 595 B.R. 477, 486 (Bankr. D.N.J. 2019) (“Because the § 1322(c)(2) exception is
constricted to shield only those mortgagors whose last payment comes due within the life of a chapter 13 plan, there
are only three scenarios in which it is applicable: (1) short term mortgages, (2) long term mortgages on which the
debtor is within five years of completing payments; and (3) mortgages with balloon payments.”); In re Rowe, 239
B.R. 44, 50 (Bankr. D.N.J. 1999) (disagreeing with Nepil and Winogora and holding that the “last payment” language
of § 1322(c)(2) refers to the date of the last payment on the original note rather than the date the accelerated debt is
due); In re Barbone, C/A No. 5-13-AP-00271-JJT, 2014 WL 4976822, at *1 (Bankr. M.D. Pa. Oct. 3, 2014) (rejecting
Nepil and Winogora and stating that “[m]ost authorities, relying on the language of the statute, require that one must
look to the original payment schedule of the mortgage to determine whether § 1322(c)(2) is implicated.” (citing In re
Anderson, 458 B.R. 494 (Bankr. E.D. Wis. 2011); In re Maiorino, 2009 WL 614819 (Bankr. W.D.N.Y. 2009); In re
Amos, 259 B.R. 317 (Bankr. C.D. Ill. 2001))).

                                                           2
Case 21-00642-hb            Doc 25       Filed 06/14/21 Entered 06/14/21 14:33:01                      Desc Main
                                         Document      Page 3 of 3



(noting the “on which the last payment is due” language of § 1322(b)(5) has been interpreted “to

mean ‘on which the last payment before acceleration is due.’” (quoting Grubbs v. Houston First

Am. Sav. Assoc., 730 F.2d 236, 247 n.7 (5th Cir. 1984))).3 Therefore, Creditor’s objection is

sustained and confirmation is denied. Debtor shall file an amended plan in accordance with SC

LBR 3015-2 within fourteen (14) days from entry of this Order.

         AND IT IS SO ORDERED.


    FILED BY THE COURT
        06/14/2021




                                                              Chief US Bankruptcy Judge
                                                              District of South Carolina



    Entered: 06/14/2021




3
 Because the Court finds the plan violates the anti-modification provision of § 1322(b)(2), discussion of the proposed
valuation issue is unnecessary.

                                                          3
